Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 [Logo of RAM Re] RAM Holdings Ltd. RAM Reinsurance Company Ltd. 46 Reid Street, Hamilton Bermuda www.ramre.com RAM Holdings Ltd. Reports Fourth Quarter and Full Year 2006 Earnings HAMILTON, Bermuda(BUSINESS WIRE)February 20, 2007RAM Holdings Ltd. (Nasdaq:RAMR) (RAM) today reported fourth quarter net income of $10.0 million, or $0.37 per diluted share, increases of 97% and 85%, respectively, in comparison to the amounts achieved in the fourth quarter of 2005, when comparable measures were $5.1 million of net income and $0.20 per diluted share. Net income for 2006 was $41.1 million, or $1.53 per diluted share, in each instance more than twice the comparable 2005 figures, when net income was $19.6 million and diluted earnings per share were $0.75. While net income and net income per diluted share are calculated in conformity with U.S. generally accepted accounting principles (GAAP), RAM provides other information because Company management as well as many research analysts and investors evaluate financial performance on the basis of operating earnings, which excludes realized gains or losses on investments and unrealized gains or losses on credit derivatives (collectively termed net security gains and losses). Some research analysts and investors further evaluate earnings by excluding the net income impact of refundings (accelerated premiums and associated earnings) from operating earnings to produce what is referred to as core earnings. The following table provides comparisons of operating earnings and core earnings for the 2006 fourth quarter and full year: Earnings Per Diluted Share Fourth Quarter Full Year % change % change Net income per diluted share $0.37 $0.20 85.0 % $1.53 $0.75 104.0 % Effect of net security (gains)/losses $0.01 $0.01 $0.04 $0.16 Operating earnings $0.38 $0.21 81.0 % $1.57 $0.91 72.5 % Effect of refundings ($0.02) ($0.02) ($0.15) ($0.08) Core earnings $0.36 $0.19 89.5 % $1.42 $0.83 71.1 % Note: Operating and core earnings are non-GAAP measures presented here to facilitate analysis that is frequently undertaken by research analysts and investors in assessing the performance of RAM. As illustrated above, 2006 GAAP-basis net income per diluted share increased by 85% for the quarter and by over 100% for the full year of 2006 compared to 2005; operating earnings increased by 81% and 73% for these respective periods; and core earnings per diluted share 5 increased at rates of 90% in the quarterly comparison and by 71% for the full year of 2006 compared to 2005. We are generally pleased with our financial performance in both the quarter and full year periods and note that our 2006 net income far exceeds earnings during any other year in RAMs history, commented Vernon Endo, RAMs Chief Executive Officer. In fact, our retained earnings as of year end 2006 are 36% greater than the level of a year ago. As we have pointed out throughout the year and will discuss further within this earnings announcement, our full year financial performance benefited from a combination of atypical incurred loss experience, mainly as a result of significant recoveries on previously paid claims, and a relatively high level of earned premiums from refundings. Beyond financial results we feel that we accomplished a good deal during 2006, as RAM completed its IPO and a significant preference share offering to add capital to our operating company while expanding our relationships with ceding companies. We believe these expanded relationships will allow us to achieve business growth in 2007 even without any sort of rebound in aggregate financial guaranty industry production. However, because we anticipate more typical loss and refunding activity during 2007, we feel that it is likely to be difficult to match our 2006 financial results during the course of 2007. Summary of Operating Results Net premiums written in the quarter totaled $20.3 million, 57% above the $12.9 million of net premiums written in the fourth quarter of 2005. Fourth quarter 2006 net premiums reflect ceded premiums of $1.7 million, while the Company did not cede premiums in 2005. For full year 2006, net premiums written of $75.5 million were nearly 11% greater than for 2005, even though RAM ceded $2.1 million in premiums during 2006 and did not cede business in 2005. Adjusted premiums written in the fourth quarter were $23.9 million, a 47% increase over the comparable quarter in 2005. Adjusted premiums written is a non-GAAP measure of business production which includes both upfront premiums written and the present value of future installment premiums for new business written in the quarter (note: present value of installment premiums is reported by RAM at a one-quarter lag). As a result of significant increases in adjusted premiums in the last two quarters of 2006 relative to the second half of 2005, adjusted premiums for the full year of $95.4 million are up by about 7% from the $89.4 million level produced in 2005. Premiums written by product line and adjusted premiums written are provided in the table below: 6 Adjusted Premiums Written Fourth Quarter Full Year ($ in millions) % change % change Premiums Written Public Finance 10.0 7.2 38.9 % 46.5 44.0 5.7 % Structured Finance 80.7 % 19.8 % Net Premiums Written* 20.3 12.9 57.4 % 75.5 68.1 10.9 % less Installment Premiums Written 23.5 % 3.0 % Upfront Premiums 11.9 6.1 95.1 % 44.8 38.3 17.0 % PV Installment Premiums on New Business 18.8 % -1.0 % Adjusted Premiums Written* 47.5 % 6.7 % *totals may not add due to rounding The growth achieved in adjusted premiums written during the fourth quarter relates to increased facultative volume for the quarter and higher premium rates in comparison to prior year fourth quarter. The overall increase in year to date adjusted premiums primarily reflects a higher volume of assumed par relating to an increase in facultative public finance business written, partially offset by an overall decline in average premium rates relative to the 2005 comparison period. However, because premium rates vary with the credit quality of the insured obligations it is not possible to offer more than a general view regarding premium rates without a detailed study of homogeneous exposures. Earned premiums in the quarter of $11.5 million are 3% greater than the $11.2 million level in the fourth quarter of 2005. Adjusted for accelerated premiums from refundings, which totaled $0.9 million in the quarter, earned premiums in fourth quarter of 2006 are 4% above 2005, which included $1.0 million in refundings. For the full year, earned premiums, including $6.3 million of premiums from refundings, were $48.8 million, up by nearly 15% from 2005. After excluding accelerated premiums from both years, core earned premiums were 8% greater in 2006 than in 2005 . Net investment income for the fourth quarter 2006 reached $7.0 million, 32% above the $5.3 million of net investment income recorded in the fourth quarter of 2005. For the full year of 2006, investment income of $24.2 million exceeded the comparable figure for 2005 by 33%. The increase in net investment income arises primarily from a larger investment portfolio, growing as a result of operating cash flow as well as IPO proceeds, and improved book yield relative to comparable 2005 periods. RAM recorded realized net investment losses of $0.2 million in the quarter, compared to net realized losses on investments of $0.4 million in fourth quarter of 2005. For all of 2006, net realized investment losses totaled $1.0 million compared to net realized losses of $1.6 million in 2005. Unrealized gains or losses on credit derivatives in the fourth quarters of 2006 and 2005 as well as for the full year of 2006 were not material. During 2005, the Company reported net unrealized losses on credit derivatives of $2.5 million, in large part due to changes in fair value estimates arising from a refinement to our fair value model in the second quarter of 2005. 7 Incurred losses and loss adjustment expenses were $0.3 million in the 2006 fourth quarter, generating a loss ratio of 2.9%, and compare favorably to $4.1 million of incurred losses in the fourth quarter of 2005, when RAM established case reserves for obligations associated with defaults in the airlines industry resulting in a 36.7% loss ratio in the quarter. For the full year, incurred losses were negative $2.8 million (that is, a net benefit) while in 2005 incurred losses totaled $7.2 million, so that the loss ratio in 2006 is -5.7% compared to a 16.9% loss ratio in 2005. The full year negative incurred loss is principally due to a $3.3 million net reduction in case reserves during the first half of 2006 combined with a large recovery related to a previously paid claim. During the fourth quarter, net case reserves decreased by $0.1 million while unallocated reserves offset this with an increase of the same amount. Activity during 2006 resulted in a net decline in case reserves of $3.2 million while unallocated reserves were increased by $1.2 million, so that total reserves at year-end 2006 are $2.1 million less than at the end of 2005. Acquisition expenses of $4.1 million in the fourth quarter were approximately the same as in the fourth quarter of 2005. The level of acquisition expenses varies with earned premiums and the ratio of acquisition expenses to earned premium was slightly lower during the 2006 quarter at 35.8% compared to 36.3% in fourth quarter 2005. For the full year, acquisition expenses were $17.7 million, an increase of 13% over the level of 2005, and measured as a ratio to earned premium acquisition expenses in 2006 were 36.2% compared to 36.7% during 2005. Operating expenses of $3.0 million in the fourth quarter are $0.9 million, or 43%, greater than in the 2005 fourth quarter. For the full year, operating expenses totaled $13.4 million, inclusive of $2.3 million of expenses associated with activities leading to the Companys IPO. Operating expenses in 2005 were $11.5 million, including a non-recurring compensation-related expense of $2.5 million. Excluding this compensation expense from 2005 and the IPO transaction related expenses from 2006, operating expenses for the full year 2006 are $11.1 million compared to $9.0 million in 2005, a 23% increase, and the ratio of operating expenses to earned premiums in each period was 27% RAMs total expense ratio for the each of 2006 and 2005 was just under 64%. Interest expense of $0.7 million in the fourth quarter and $2.8 million for the full year is at the same level as in 2005 comparison periods. Balance Sheet Total assets of $711.9 million as of year-end 2006 are $158.3 million or 29% more than at year-end 2005, reflecting cash flow from operations and proceeds from the Companys IPO and preference share offerings.
